         Case 1:17-cr-10281-PBS Document 222 Filed 01/10/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )   Crim No. 17cr10281-PBS
                                              )
MINERVA RUIZ,                                 )
                                              )
                       Defendant.             )


                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Assistant United States Attorneys Lauren

A. Graber and Benjamin Tolkoff, respectfully submits its Sentencing Memorandum for the

defendant, Minerva Ruiz. Given the nature and circumstances of Ruiz’s offense and the factors

set forth in 18 U.S.C. § 3553, a sentence of 120 months’ incarceration is the minimum sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in § 3553.

       On July 24, 2019, Ruiz was found guilty by a jury of: one count of conspiracy to

distribute on kilogram or more of heroin, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(i)

(Count One); and one count of possession with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. § 841(b)(1)(A)(i) (Count Two). Both Counts One and Two

carry a ten-year mandatory minimum sentence.

       Ruiz is responsible for delivering approximately 1.8 kilograms of heroin to a cooperating

witness on August 24, 2017. With its guilty verdicts, the jury found beyond a reasonable doubt

that Ruiz knowingly and intentionally delivered the drugs, and conspired with her co-defendant

Dalnovis Delarosa Arias in doing so.

        With a criminal history category of I, the Guidelines Sentencing Range is 63-78 months.

The ten-year mandatory minimum therefore controls. For the reasons set forth in the October 7,
         Case 1:17-cr-10281-PBS Document 222 Filed 01/10/20 Page 2 of 2



2019 revised PSR, the government believes a sentence of 120 months’ incarceration is the

minimum sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in § 3553.




January 10, 2020                                            Respectfully submitted,

                                                            Andrew E. Lelling
                                                            United States Attorney


                                                            By: /s/ Lauren A. Graber
                                                            Lauren A. Graber
                                                            Benjamin Tolkoff
                                                            Assistant U.S. Attorneys


                                CERTIFICATE OF SERVICE

       I, Lauren A. Graber, Assistant U.S. Attorney, do hereby certify that I have this day served
a copy of the foregoing on defendant’s attorney by electronic filing.

                                                            /s/ Lauren A. Graber
                                                            Lauren A. Graber
                                                            Assistant U.S. Attorney
                                                            January 10, 2020




                                                2
